Name: Decision of the EEA Joint Committee No 3/95 of 27 January 1995 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: economic policy;  agricultural activity;  natural and applied sciences;  European construction;  deterioration of the environment;  health
 Date Published: 1995-03-02

 2.3.1995 EN Official Journal of the European Communities L 47/23 DECISION OF THE EEA JOINT COMMITTEE No 3/95 of 27 January 1995 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex I to the Agreement was last amended by Decision of the EEA Joint Committee No 12/94 of 28 September 1994 amending Annex I (Veterinary and phytosanitary matters) and Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (1); Whereas Commission Directive 94/14/EC of 29 March 1994 amending Seventh Directive 76/372/EEC establishing Community methods of analysis for the official control of feedingstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 20 (Seventh Commission Directive 76/372/EEC) of Chapter II of Annex I to the Agreement:  394 L 0014: Commission Directive 94/14/EC of 29 March 1994 (OJ No L 94, 13. 4. 1994, p. 30). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 2 of Commission Directive 94/14/EC the words one year after its entry into force  shall be replaced by 3 May 1995 . Article 2 The texts of Directive 94/14/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 27 January 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 292, 12. 11. 1994, p. 39. (2) OJ No L 94, 13. 4. 1994, p. 30.